Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.
 
DETAILED ACTION
This action is responsive to the Amendment filed with an RCE on 5/27/2021.  Claims 31, 32, 36 and 37 have been amended.  Claims 31, 32, 36 and 37 are pending in the case.  

Response to Arguments
Applicant's arguments filed on 5/27/2021 have been fully considered but they are not persuasive in part.
Applicant argues 1) Kang in view of Sato do not disclose the amended limitation of “wherein the electronic device is folded so the second part of the housing in which the second speaker is located and the portion of the first region of the flexible display are faced in a same direction”; 2) the cited references do not disclose flexible display as claimed.
Examiner respectfully disagrees.
1)  Sato discloses wherein the electronic device is folded so the second part of the housing in which the second speaker is located and the portion of the first region of the flexible display are faced in a same direction (as shown in Figs. 4, 13 and 18a and [0185], [0202] of Sato, when the phone is folded, there can be exposed portion of flexible display, where the external/second speaker 12 is located on the outer surface on housing, and the external/second speaker 12 is facing the same direction as the portion of the first region of the flexible display that is exposed)
2)  as shown in Figs. 4, 13 of Sato, Sato discloses of a flexible display as claimed such that the “flexible display comprising a first region and a second region divided by the hinge”, see Fig. 4, first portion 1, second portion 2, divided by hinge 3.  Also Kang teaches this limitation as explained below.

Applicant’s arguments with respect to claims 31, 32, 36 and 37 have been considered and are persuasive in part, regarding argument presented on page 10-12 of the Response.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
		
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 31-32 and 36-37 rejected under 35 U.S.C. 103 as being unpatentable over by Kang et al (US 20130127918 A1) in view of Sato et al (US 20090104949 A1) and in further view of Lee (US 20100298033 A1).
 Referring to claims 31 and 36, Kang discloses an electronic apparatus, comprising:
a hinge ([0275] of the Specification recites “For example, the folding line may be a line along which the flexible display 2710 folds due to a hinge unit that is provided on the electronic apparatus 100e” which under BRI, hinge is not a physical hinge, but an area where the phone can be folded, such as disclosed in Fig. 2 and [0053] of Kang, where the phone can be folded into 1/3) configured to enable the electronic apparatus to be foldable; (as shown in Fig. 2 and [0054] of Kang, the display 20 is foldable, such as folding a portion like in UI 22, or UI 24)
a flexible display comprising a first region and a second region divided by the hinge, (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the folded region) wherein a portion of the first region is not covered by the second region while the electronic apparatus is folded such that the first region and the second region face each other; (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward)
a housing comprising a first part and a second part divided by the hinge, wherein the first part of the housing supports at least portion of the first region of the flexible display and the second part of the housing supports at least portion of the second region of the flexible display; (Fig. 3, [0054] of Kang, where the flexible display UI 33 having an outer shell, such as housing that protects the flexible display, which covers the entire flexible display area, where the housing having a first part and second part which covering the first and second part of the flexible display area) and
a processor (controller 160, [0031]) configured to:
in response to receiving a [request] from an external device while electronic apparatus is folded, control the flexible display to provide user interface, on the portion of the first region of the flexible display, wherein the user interface provided on the portion of the first region of the flexible display comprising a first object (Fig. 3, [0054] of Kang, where the flexible display UI 33 is being folded and having a first region, such as exposed region and the second region (folded region), where the portion of the first region in UI 32 is not covered by the second region (folded region) and the first region and the second region are facing each other as the display is folded inward and also as shown in Fig. 4 and [0055]-[0056] of Kang, where the UI of the display when folded, can still receive updates from counterpart, such as facebook, or chat messages as communication request from the counterpart to the folded device)
Kang does not specifically disclose “a first speaker, located on a side on which the flexible display is located; a second speaker, located on a housing opposite to the side on which the flexible display is located” and “wherein the electronic device is folded so the second part of the housing in which the second speaker is located and the portion of the first region of the flexible display are faced in a same direction.”
However, Sato discloses a first speaker, located on a side on which the flexible display is located; ([0185] of Sato, first speak/receiver 11 located in on a side on the inner surface of the foldable phone, as shown in Fig. 4) a second speaker, located on the housing opposite to the side on which the flexible display is located, wherein the second speaker is located in the second part of the housing; ([0185] of Sato, second speak 12 located in on a side on the outer surface of the inner surface, as shown in Fig. 4)
Sato further discloses wherein the electronic device is folded so the second part of the housing in which the second speaker is located and the portion of the first region of the flexible display are faced in a same direction (as shown in Figs. 4, 13 and 18a and [0185], [0202] of Sato, when the phone is folded, there can be exposed portion of flexible display, where the external/second speaker 12 is located on the outer surface on housing, and the external/second speaker 12 is facing the same direction as the portion of the first region of the flexible display that is exposed)
Kang and Sato are analogous art because both references concern display apparatus having flexible display area with multiple functions.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Kang’s flexible display that can communicate with other counter parts such as browsing web, play music, etc… with flexible display that has multiple speakers as taught by Sato because doing so to allow the folded device to still be able to communicate with counterpart with multiple speakers for better communication output.
Kang in view of Sato do not specifically disclose [request] being a “call request” and at least one of objects being “for accepting the call request, a second object for rejecting the call request and information corresponding the call request received from the external device;” and “based on a touch input on the first object while the electronic apparatus is folded and displays the first object, the second object and the information corresponding the call request on the portion of the first region of the flexible display, control the electronic apparatus to connect with a counterpart that requested the call request; in response to connecting with the external device while the electronic apparatus is folded, control the second speaker located in the second part of the housing to output a voice received from the external device.”
However, Lee discloses call requests where for accepting the call request, a second object for rejecting the call request and information corresponding the call request received from the external device (Fig. 8 and [0085]-[0087] of Lee, when the phone is folded/in closed status, the function buttons 32 are shown, such as “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a” as well as information corresponding to the call request displayed in area 30) and based on a touch input on the first object while the electronic apparatus is folded and displays the first object, the second object and the information corresponding the call request on the portion of the first region of the flexible display, control the electronic apparatus to connect with a counterpart that requested the call request; ([0085]-[0089] of Lee, “substantially simultaneous touch would indicate that the user is initiating a process to close the mobile terminal to a closed state, and intends to accept the call.”) in response to connecting with the external device while the electronic apparatus is folded, control the second speaker located in the second part of the housing to output a voice received from the external device (Fig. 8 and [0085]-[0089] of Lee, when the phone is folded/in closed status, the function buttons 32 are shown, such as “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a” as well as information corresponding to the call request displayed in area 30 and “substantially simultaneous touch would indicate that the user is initiating a process to close the mobile terminal to a closed state, and intends to accept the call”.  Hence the user can initiate the call and which mode the user wants (normal mode or speaker phone mode) via the speaker 131)
Kang and Sato and Lee are analogous art because both references concern display apparatus having flexible display area with multiple functions.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Kang’s flexible display that can communicate with other counter parts such as browsing web, play music, etc… with flexible display that has multiple speakers as taught by Sato and allowing the user to have call communication with counterpart when the phone is folded taught by Lee because doing so to allow the user to conveniently use the mobile terminal for call function with various graphical user interface, even when the phone is folded (Abstract of Lee).
	
 	Referring to claims 32 and 37, Kang and Sato and Lee disclose the electronic apparatus of claims 31 and 36, wherein the processor is configured to: in response to receiving the call request while the electronic apparatus is folded (Fig. 8 and [0085]-[0089] of Lee, “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a.” and as shown in Figs. 4, 13 and 18a and [0185], [0202] of Sato, when the phone is folded, there can be exposed portion of flexible display, where the external/second speaker 12 is located on the outer surface on housing, and the external/second speaker 12 is facing the same direction as the portion of the first region of the flexible display that is exposed), control the flexible display to provide the user interface comprising an icon to accept a telephone call and an icon to reject the telephone call, and when the icon to accept the telephone call is touched via the user interface, control the electronic apparatus to connect with the external device that requested the call request. (Fig. 8 and [0085]-[0089] of Lee, “functions corresponding to the icons 32 may include a function of switching the normal mode and the speaker phone mode to each other, a recording function, a call ending function, a function of displaying/searching menus, etc. Such functions may be selected by first unlocking the touch screen 151a.”)
 	
Relevant art:
Kim (US 20100120470 A1):  A mobile terminal equipped with a flexible first display module and a second display module capable of receiving a touch input and a method of controlling the mobile terminal are provided.
Numano et al (US 20090088222 A1):  A mobile phone includes a microphone and a plurality of speakers, the mobile phone changes its configuration state into at least two states, a closed state in which the microphone is covered, and an open state in which the microphone is not covered.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIMEI JIANG/
Examiner, Art Unit 2145
                                                                                                                                                                                                                                                                                                                                                                                                /Ryan Barrett/
Primary Examiner, Art Unit 2145